Citation Nr: 1815999	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He died in March 2004.  The appellate is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, in support of this claim, the appellant-widow testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In March 2014 the Board remanded this claim for further development.  Since even more development is required, however, the Board is again REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In the prior March 2014 remand, the Board directed that an attempt be made to obtain private treatment records from Dr. T. F., Crestwood Medical Center, and Presley Hospital.  A request for medical records resultantly was sent to Dr. T.F and to Crestwood Medical Center, but not also to Presley Hospital.  See March 2016 MAP-D Development Letter.  An attempt therefore should be made to also obtain records from Presley Hospital, if in fact existing and relevant to this appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran also must be appropriately notified if unable to obtain existing records from this facility.  38 C.F.R. § 3.159(e).

In the prior remand the Board also directed a medical nexus opinion be obtained concerning the likelihood the Veteran's terminal respiratory failure, pulmonary effusion, adenocarcinoma, and chronic obstructive pulmonary disease (COPD) were the result of his military service.  No such opinion has been provided, however, at least not to the extent required.  In August 2016 a VA examiner provided an opinion that it is less likely than not that the Veteran's diabetes mellitus caused or aggravated his lung disease, pleural effusion or adenocarcinoma.  But contrary to the Board's remand directive, the examiner failed to provide any opinion on whether the Veteran's terminal respiratory failure, pulmonary effusion, adenocarcinoma, and COPD were the result of his service.  So this additional medical comment is needed before adjudicating this cause-of-death claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this claim is REMANDED for the following actions:

1. Contact the appellant-widow and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, including especially records from Presley Hospital.  Based on the response received, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  If any records are not obtained, notify the appellant and her representative pursuant to 38 C.F.R. § 3.159(e). 

2. After obtaining all additional treatment records, forward the claims file, including a copy of this remand, to an appropriate VA examiner for a comprehensive review of the file and a supplemental opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's terminal respiratory failure, pulmonary effusion, adenocarcinoma, and COPD were the result of his military service, including exposure to an herbicide agent (like the dioxin in Agent Orange).

Note:  the prior examiner only commented on the diabetes and lack of relationship to these other conditions, but not also on the purported relationship between these other conditions and the Veteran's military service.

It is most essential the examiner provide explanatory rationale for this addendum opinion, preferably citing to medical findings in the record and/or to medical authority.  If the examiner cannot provide this requested opinion without resorting to mere speculation, then he or she should expressly indicate this but, as importantly, also provide explanation of why an opinion cannot be provided without resorting to mere speculation.  In other words merely saying that he/she cannot respond will not suffice.

3. After completing any other development deemed necessary, re-adjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, provide the appellant and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

According to 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

